Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-2, 7, 10-12, 21-22, 41-42, 61-64, 67-70, 72, 73, 75, and 76-78 are allowed.  All rejections are withdrawn.  The amendments dated 6-17-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 21 and 41 and 72.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record the combination of dependent claim 65 and 66 together with the independent claims and “[a]n apparatus to analyze vehicle perspectives, 
the apparatus comprising: 
data generation circuitry to obtain first data generated by a first vehicle; and 
processor circuitry to 
at least one of execute or 
instantiate operations corresponding to: 
profile generator instructions to: 
filter the first data for 
second data associated with 
a profile template, 
profile template is a data structure including 
one or more predefined data objects configured to 
be populated based on at least some of the first data; 
insert the second data into the one or more predefined data objects to
generate a first profile, 
the first profile to 
characterize an environment; 
compress the first profile: 
data analyzer instructions to: 
determine a difference between the first profile and 
a second profile obtained from a first node 
in the environment; 
and in response to a first trigger event corresponding to 
the first profile, 
update the first profile based on the difference; and 
vehicle control instructions to: 
in response to 
 a second trigger event corresponding to 
a missing object in 
a first perspective of the environment, 
prepare a request to be sent to a second node 
in the environment that can provide third data associated with 
the missing object; 
in response to 
a determination that there is 
a first pseudonym corresponding to the second node and 
a second pseudonym corresponding to the nodes to which to transmit the request, 
(2) the first pseudonym and the second pseudonym: and 
(3) a priority level; 
update the first perspective
 on one or more of the third data from the second node 
 or the updated first profile, 
the first perspective corresponding to 
a fusion of the first data; 
update a path plan to transport the first vehicle from 
a first location to 
a second location based on the updated first perspective; and execute the updated path plan”.
	Stout discloses a point cloud that is generated. Missing pixels can be detected and then interpolated and then filled in using a neighbor. 
	Stout is silent as to “[a]n apparatus to analyze vehicle perspectives, 
the apparatus comprising: 
data generation circuitry to obtain first data generated by a first vehicle; and 
processor circuitry to 
at least one of execute or 
instantiate operations corresponding to: 
profile generator instructions to: 
filter the first data for 
second data associated with 
a profile template, 
profile template is a data structure including 
one or more predefined data objects configured to 
be populated based on at least some of the first data; 
insert the second data into the one or more predefined data objects to
generate a first profile, 
the first profile to 
characterize an environment; 
compress the first profile: 
data analyzer instructions to: 
determine a difference between the first profile and 
a second profile obtained from a first node 
in the environment; 
and in response to a first trigger event corresponding to 
the first profile, 
update the first profile based on the difference; and 
vehicle control instructions to: 
in response to 
 a second trigger event corresponding to 
a missing object in 
a first perspective of the environment, 
prepare a request to be sent to a second node 
in the environment that can provide third data associated with 
the missing object; 
in response to 
a determination that there is 
a first pseudonym corresponding to the second node and 
a second pseudonym corresponding to the nodes to which to transmit the request, 
(2) the first pseudonym and the second pseudonym: and 
(3) a priority level; 
update the first perspective
 on one or more of the third data from the second node 
 or the updated first profile, 
the first perspective corresponding to 
a fusion of the first data; 
update a path plan to transport the first vehicle from 
a first location to 
a second location based on the updated first perspective; and execute the updated path plan”.
	Feng discloses repairing point cloud data to yield a high definition map. 
	Feng is silent as to “[a]n apparatus to analyze vehicle perspectives, 
the apparatus comprising: 
data generation circuitry to obtain first data generated by a first vehicle; and 
processor circuitry to 
at least one of execute or 
instantiate operations corresponding to: 
profile generator instructions to: 
filter the first data for 
second data associated with 
a profile template, 
profile template is a data structure including 
one or more predefined data objects configured to 
be populated based on at least some of the first data; 
insert the second data into the one or more predefined data objects to
generate a first profile, 
the first profile to 
characterize an environment; 
compress the first profile: 
data analyzer instructions to: 
determine a difference between the first profile and 
a second profile obtained from a first node 
in the environment; 
and in response to a first trigger event corresponding to 
the first profile, 
update the first profile based on the difference; and 
vehicle control instructions to: 
in response to 
 a second trigger event corresponding to 
a missing object in 
a first perspective of the environment, 
prepare a request to be sent to a second node 
in the environment that can provide third data associated with 
the missing object; 
in response to 
a determination that there is 
a first pseudonym corresponding to the second node and 
a second pseudonym corresponding to the nodes to which to transmit the request, 
(2) the first pseudonym and the second pseudonym: and 
(3) a priority level; 
update the first perspective
 on one or more of the third data from the second node 
 or the updated first profile, 
the first perspective corresponding to 
a fusion of the first data; 
update a path plan to transport the first vehicle from 
a first location to 
a second location based on the updated first perspective; and execute the updated path plan”.
	Shen teaches correcting LIDAR point cloud data to update a planned path. 
	Shen is silent as to “[a]n apparatus to analyze vehicle perspectives, 
the apparatus comprising: 
data generation circuitry to obtain first data generated by a first vehicle; and 
processor circuitry to 
at least one of execute or 
instantiate operations corresponding to: 
profile generator instructions to: 
filter the first data for 
second data associated with 
a profile template, 
profile template is a data structure including 
one or more predefined data objects configured to 
be populated based on at least some of the first data; 
insert the second data into the one or more predefined data objects to
generate a first profile, 
the first profile to 
characterize an environment; 
compress the first profile: 
data analyzer instructions to: 
determine a difference between the first profile and 
a second profile obtained from a first node 
in the environment; 
and in response to a first trigger event corresponding to 
the first profile, 
update the first profile based on the difference; and 
vehicle control instructions to: 
in response to 
 a second trigger event corresponding to 
a missing object in 
a first perspective of the environment, 
prepare a request to be sent to a second node 
in the environment that can provide third data associated with 
the missing object; 
in response to 
a determination that there is 
a first pseudonym corresponding to the second node and 
a second pseudonym corresponding to the nodes to which to transmit the request, 
(2) the first pseudonym and the second pseudonym: and 
(3) a priority level; 
update the first perspective
 on one or more of the third data from the second node 
 or the updated first profile, 
the first perspective corresponding to 
a fusion of the first data; 
update a path plan to transport the first vehicle from 
a first location to 
a second location based on the updated first perspective; and execute the updated path plan”.
	Sato teaches an updated perspective transformation for illustrating and adding missing objects within the vehicle path.
	Sato is silent as to “[a]n apparatus to analyze vehicle perspectives, 
the apparatus comprising: 
data generation circuitry to obtain first data generated by a first vehicle; and 
processor circuitry to 
at least one of execute or 
instantiate operations corresponding to: 
profile generator instructions to: 
filter the first data for 
second data associated with 
a profile template, 
profile template is a data structure including 
one or more predefined data objects configured to 
be populated based on at least some of the first data; 
insert the second data into the one or more predefined data objects to
generate a first profile, 
the first profile to 
characterize an environment; 
compress the first profile: 
data analyzer instructions to: 
determine a difference between the first profile and 
a second profile obtained from a first node 
in the environment; 
and in response to a first trigger event corresponding to 
the first profile, 
update the first profile based on the difference; and 
vehicle control instructions to: 
in response to 
 a second trigger event corresponding to 
a missing object in 
a first perspective of the environment, 
prepare a request to be sent to a second node 
in the environment that can provide third data associated with 
the missing object; 
in response to 
a determination that there is 
a first pseudonym corresponding to the second node and 
a second pseudonym corresponding to the nodes to which to transmit the request, 
(2) the first pseudonym and the second pseudonym: and 
(3) a priority level; 
update the first perspective
 on one or more of the third data from the second node 
 or the updated first profile, 
the first perspective corresponding to 
a fusion of the first data; 
update a path plan to transport the first vehicle from 
a first location to 
a second location based on the updated first perspective; and execute the updated path plan”.
	Xu teaches to compress a data profile using HDR compression. 
	Xu is silent as to “[a]n apparatus to analyze vehicle perspectives, 
the apparatus comprising: 
data generation circuitry to obtain first data generated by a first vehicle; and 
processor circuitry to 
at least one of execute or 
instantiate operations corresponding to: 
profile generator instructions to: 
filter the first data for 
second data associated with 
a profile template, 
profile template is a data structure including 
one or more predefined data objects configured to 
be populated based on at least some of the first data; 
insert the second data into the one or more predefined data objects to
generate a first profile, 
the first profile to 
characterize an environment; 
compress the first profile: 
data analyzer instructions to: 
determine a difference between the first profile and 
a second profile obtained from a first node 
in the environment; 
and in response to a first trigger event corresponding to 
the first profile, 
update the first profile based on the difference; and 
vehicle control instructions to: 
in response to 
 a second trigger event corresponding to 
a missing object in 
a first perspective of the environment, 
prepare a request to be sent to a second node 
in the environment that can provide third data associated with 
the missing object; 
in response to 
a determination that there is 
a first pseudonym corresponding to the second node and 
a second pseudonym corresponding to the nodes to which to transmit the request, 
(2) the first pseudonym and the second pseudonym: and 
(3) a priority level; 
update the first perspective
 on one or more of the third data from the second node 
 or the updated first profile, 
the first perspective corresponding to 
a fusion of the first data; 
update a path plan to transport the first vehicle from 
a first location to 
a second location based on the updated first perspective; and execute the updated path plan”.
	Li teaches tagging and labeling objects and this can be transmitted to a second vehicle.
	Li is silent as to “[a]n apparatus to analyze vehicle perspectives, 
the apparatus comprising: 
data generation circuitry to obtain first data generated by a first vehicle; and 
processor circuitry to 
at least one of execute or 
instantiate operations corresponding to: 
profile generator instructions to: 
filter the first data for 
second data associated with 
a profile template, 
profile template is a data structure including 
one or more predefined data objects configured to 
be populated based on at least some of the first data; 
insert the second data into the one or more predefined data objects to
generate a first profile, 
the first profile to 
characterize an environment; 
compress the first profile: 
data analyzer instructions to: 
determine a difference between the first profile and 
a second profile obtained from a first node 
in the environment; 
and in response to a first trigger event corresponding to 
the first profile, 
update the first profile based on the difference; and 
vehicle control instructions to: 
in response to 
 a second trigger event corresponding to 
a missing object in 
a first perspective of the environment, 
prepare a request to be sent to a second node 
in the environment that can provide third data associated with 
the missing object; 
in response to 
a determination that there is 
a first pseudonym corresponding to the second node and 
a second pseudonym corresponding to the nodes to which to transmit the request, 
(2) the first pseudonym and the second pseudonym: and 
(3) a priority level; 
update the first perspective
 on one or more of the third data from the second node 
 or the updated first profile, 
the first perspective corresponding to 
a fusion of the first data; 
update a path plan to transport the first vehicle from 
a first location to 
a second location based on the updated first perspective; and execute the updated path plan”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668